AO 91 (Rev. 11/11) Criminal Complaint

 

UNITED STATES DISTRICT COURT |
for the [st SEP 16 209

Eastern District of Wisconsin

 

 

 

 

 

 

 

FILED”
Stephen C.D Clerk
United States of America ) <p nes, Cie
v. )
) Case No,
) tome) SA
DEREK A. LIEBERGEN dob xx-xx-93 J adhd
)
)
Defendant(s)
CRIMINAL COMPLAINT
I, the complainant in this case, state that the following is true to the best of my knowledge and belief.
On or about the date(s) of September 11, 2019 in the county of Outagamie in the
Eastern District of Wisconsin & elsewhere _, the defendant(s) violated:
Code Section Offense Description .
Titlé 21, United States Code, possessed with intent to distribute in excess of 500 grams of a mixture and
Sections 841(a)(1), 841(b)(1)(A), substance containing a detectable amount of methamphetamine.
and 846.
Title 18, United States Code, knowingly possessed a firearm in furtherance of the drug trafficking crime
Section 924(c). charged.

This criminal complaint is based on these facts:

See Attached affidavit

Continued on the attached sheet. . , y 307)

 

 

Complainant's signature

BCDTF NI KYLE MASON

 

Printed name and title

Sworn to before me and signed in my presence.

  

wf. we Jai
Date: G & 4 nr, BR LI, ee -
\ a er - Judge ’s Stgnaere

City and state: Green Bay, Wisconsin : af Johorable Jame R, Sickel
Sat TH Printed) name and: litle :
Ay Ss may Mac, ise Ue, “A day

Case 1:19-cr-00176-WCG-NJ_ Filed 09/16/19 Page 1 1 of ‘Document 1

At 5
aad 43
Poo, oy
AFFIDAVIT IN SUPPORT OF CRIMINAL COMPLAINT & ARREST WARRANT

Kyle Mason, being first duly sworn, states that:

Background

1. Iam currently employed as a Narcotics Investigator with the Brown County Drug Task
Force (BCDTF) and have been so employed since September 201 5. [have been a law enforcement
officer since 2013. As a part of my current duties as a BCDTF NI, I investigate both state and
federal drug cases including violations of Title 21 of the U.S. Code. I have also assisted with
investigations involving violations of federal firearms laws and money laundering laws (Title 18,
United States Code, §§ 922, and 924 and Title 18, United States Code, §§ 1956 and 1957) and
other related offenses. I have received prior training in the investigation of these offenses.

Basis for Information in Affidavit

2. The information contained in this affidavit is based upon my personal knowledge and
investigation, and information supplied to me by other law enforcement officers including the
Brown County Drug Task Force (BCDTF), Lake Winnebago Area Meg Unit (LWAM), Drug
Enforcement Administration, Federal Bureau of Investigation, and Wisconsin Department of
Justice- Criminal Investigation Bureau, all of whom I believe to be truthful and reliable. Based on
my investigation and the information supplied to me by other law enforcement personnel, I have
probable cause to believe the following regarding Derek A. Liebergen d.o.b. XX/XX/93.

Facts Fstablishing Probable Cause

3. On or about September 9, 2019, I am aware that law enforcement met with a
confidential source (CS) concerning Derek Liebergen. The CS advised that the CS had purchased

large quantities of methamphetamine from Liebergen on multiple occasions in the recent past. The

Case 1:19-cr-00176-WCG-NJ_ Filed 09/16/19 Page 2of4 Document 1—
CS advised that Liebergen would travel from out of state to Appleton, Wisconsin area with a large
amount of meth. Liebergen would rent a hotel room in the Appleton area and then sell multiple
pounds of methamphetamine from his hotel room. The CS advised that Liebergen would be
traveling to the Appleton area on or about September 11, 2019, with a large amount of
methamphetamine.

4. I am aware that law enforcement confirmed that on September 11, 2019, Derek
Liebergen rented a hotel room at Wingate by Wyndham in Appleton. At one point that day, law
enforcement observed Liebergen exit his hotel room. He was arrested in the hotel lobby area and
searched resulting in the seizure of a black and silver Ruger handgun from his pocket. I assisted in
writing a search warrant for his hotel room. After the search warrant was approved by a state court
judge, I assisted in the search of the hotel room resulting in the recovery of approximately 60
pounds of methamphetamine and one kilogram of a substance believed to be heroin/fentanyl.

5. Law enforcement interviewed Liebergen, following his arrest, after reading him his
Miranda Rights. Liebergen waived those rights and admitted he traveled from Missouri to
Wisconsin with a large amount of methamphetamine that was later seized by law enforcement.
Liebergen stated his intent was to sell the methamphetamine and pay off an existing drug debt to
his supplier.

6. Based upon the foregoing information, I know there is probable cause to believe that
Derek Liebergen possessed with intent to distribute in excess of 500: grams of a mixture and
substance containing a detectable amount of methamphetamine, in violation of Title 21, United
- States Code, Sections 841(a)(1), 841(b)(1)(A), and 846.. |

7. Because this affidavit is offered for the limited purpose of supporting the criminal

Case 1:19-cr-00176-WCG-NJ Filed 09/16/19 Page 3 of4 Document 1
complaint and arrest warrant for Derek Liebergen, I have not set forth every fact known to me

regarding this incident. Rather, I have included only those facts which I believe establish probable

cause. | LE LL

a
Affiant NI Kyle Mason
Brown County Drug Task Force

Subscribed and sworn to before me

this +e day of Sephug be , 2019...

    
  
 

   

 

~~ Notary Pablic
My-commission expires:
My P

Case 1:19-cr-00176-WCG-NJ Filed 09/16/19 Page 4of4 Document 1
